DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/23/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-032417 application as required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuda et al. (US 2009/0225217). 
As to claim 1, Katsuda discloses a ranging apparatus (paragraphs [0011], [0012]) comprising: 
an image pickup part configured to include an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein (paragraphs [0055], [0100]); and 
a distance information acquisition part configured to acquire object distance information on the basis of an output signal of the image pickup device (paragraphs [0056], [0086]), 
wherein 
the aperture is provided with first and second aperture holes (FIG. 8, reference numbers Qa, Qb; paragraph [0103]), and 
the pixels include first and second pixels having different incident angle sensitivity characteristics (FIGS. 8, 14-16; paragraphs [0139]-[0152]). 
As to claim 2, Katsuda further discloses that the first pixel includes a first light shielding film having a first opening through which a first light flux having passed through the first aperture hole passes and interrupting a second light flux having passed through the second aperture hole, and the second pixel includes a second light shielding film having a second opening through which the second light flux passes and interrupting the first light flux (FIG. 8). 
As to claim 3, Katsuda further discloses that the first opening is eccentrically disposed in a first direction from a center of the first pixel, and the second opening is eccentrically disposed in a second direction opposite to the first direction from a center of the second pixel (FIG. 8). 
As to claim 4, Katsuda further discloses that the first pixel includes a first micro lens, the second pixel includes a second micro lens, the first opening is eccentrically disposed in a first direction from an optical axis of the first micro lens, and the second opening is eccentrically disposed in a second direction opposite to the first direction from an optical axis of the second micro lens (FIG. 8). 
As to claim 5, Katsuda further discloses that the first aperture hole and the second aperture hole are arranged in a first direction, a width of an incident angle distribution of a light flux having passed through the first aperture hole in the first direction is smaller than a half value width of an incident angle sensitivity characteristic of the first pixel in the first direction, and a width of an incident angle distribution of a light flux having passed through the second aperture hole in the first direction is smaller than a half value width of an incident angle sensitivity characteristic of the second pixel in the first direction (paragraph [0141]). 
As to claim 6, Katsuda further discloses that the first aperture hole and the second aperture hole are arranged in a first direction, a width of an optical image of the first aperture hole on the first light shielding film in the first direction is smaller than a width of the first opening in the first direction, and a width of an optical image of the second aperture hole on the second light shielding film in the first direction is smaller than a width of the second opening in the first direction (paragraph [0141]). 
As to claim 7, Katsuda discloses a ranging apparatus (paragraphs [0011], [0012]) comprising: 
an image pickup part configured to include an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein (paragraphs [0055], [0100]); and 
a distance information acquisition part configured to acquire object distance information on the basis of an output signal of the image pickup device (paragraphs [0056], [0086]), wherein 
the aperture is provided with first and second aperture holes (FIG. 8, reference numbers Qa, Qb; paragraph [0103]), and 
each of the pixels includes first and second photoelectric conversion parts (paragraph [0100], photodiodes for each of R, G, and B are in each image pickup pixel). 
As to claim 8, Katsuda further discloses that the first aperture hole and the second aperture hole are arranged in a first direction,  a width of an incident angle distribution of a light flux having passed through the first aperture hole in the first direction is smaller than a half value width of an incident angle sensitivity characteristic of the first photoelectric conversion part in the first direction, and a width of an incident angle distribution of a light flux having passed through the second aperture hole in the first direction is smaller than a half value width of an incident angle sensitivity characteristic of the second photoelectric conversion part in the first direction (paragraph [0141]). 
As to claim 9, Katsuda further discloses that the first aperture hole and the second aperture hole are arranged in a first direction, a width of an optical image of the first aperture hole on a plane including the first photoelectric conversion part in the first direction is smaller than a width of the first photoelectric conversion part in the first direction, and a width of an optical image of the second aperture hole on a plane including the second photoelectric conversion part in the first direction is smaller than a width of the second photoelectric conversion part in the first direction (paragraph [0141]). 
As to claim 10, Katsuda further discloses that claim 1, the distance information acquisition part acquires the object distance information on the basis of a parallax of an optical image formed by a light flux passing through the first aperture hole and an optical image formed by a light flux passing through the second aperture hole (paragraph [0109]). 
As to claim 11, Katsuda further discloses that the aperture is formed so that the first light flux having passed through the first aperture hole and the second light flux having passed through the second aperture hole have the same polarization state and the same wavelength (implicit since no conversion of polarization and wavelength is mentioned). 
As to claim 12, Katsuda further discloses that the aperture is provided with a third aperture hole interposed between the first aperture hole and the second aperture hole (FIGS. 7, 8; paragraphs [0100], [0101]). 
As to claim 13, Katsuda further discloses that the pixels include a third pixel which has an incident angle sensitivity characteristic different from those of the first pixel and the second pixel (paragraphs [0100], [0101], implicit, image pickup pixels must have a different angle sensitivity characteristic than autofocus (AF) pixels). 
As to claim 18, Katsuda further discloses that an object image is formed from an optical image formed by a light flux having passed through the third aperture hole (paragraph [0055]). 
As to claim 19, Katsuda discloses a moving object (paragraph [0087], autofocus lens) comprising: 
a ranging apparatus (paragraphs [0011], [0012]); and 
a control device configured to control the moving object on the basis of a distance measurement result of the ranging apparatus (paragraph [0067], overall controlling unit 62; paragraph [0087], autofocus lens), 
wherein 
the ranging apparatus includes an image pickup part that includes an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein (paragraphs [0055], [0100]) and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device (paragraphs [0056], [0086]), 
the aperture is provided with first and second aperture holes (FIG. 8, reference numbers Qa, Qb; paragraph [0103]), and 
the pixels include first and second pixels having different incident angle sensitivity characteristics (FIGS. 8, 14-16; paragraphs [0139]-[0152]). 
As to claim 21, Katsuda further discloses a moving object information acquisition device configured to acquire information of the moving object, wherein the control device controls at least one of a moving direction and a moving speed of the moving object on the basis of the moving object information and a distance measurement result (paragraph [0087], the moving object is an autofocus lens). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda. 
As to claim 14, Katsuda teaches the ranging apparatus of claim 13 as discussed above.  The additional features, that the third pixel includes a third light shielding film having a third opening through which a third light flux having passed through the third aperture hole passes and interrupting the first light flux and the second light flux, the first light shielding film interrupts the second light flux and the third light flux, and the second light shielding film interrupts the first light flux and the third light flux, appear to be obvious details of the imaging pixels taught by Katsuda.  Moreover, a third light shielding film can also be considered obvious, considered as an instance of mere duplication of parts (see MPEP 2144.04 VI. B. “Duplication of Parts”). 
As to claim 15, Katsuda teaches the ranging apparatus of claim 14 as just discussed.  The additional feature, that the third opening is disposed on a center of the third pixel, appears to be an obvious detail of the imaging pixels taught by Katsuda. 
 As to claim 16, Katsuda teaches the ranging apparatus of claim 14 as discussed above.  The additional features, that the third pixel includes a third micro lens, and the third opening is disposed on an optical axis of the third micro lens, appear to be obvious details of the imaging pixels taught by Katsuda.  Moreover, a third micro lens and its associated details can also be considered obvious, considered as an instance of mere duplication of parts (see MPEP 2144.04 VI. B. “Duplication of Parts”). 
As to claim 17, Katsuda teaches the ranging apparatus of claim 12 as discussed above.  The additional features, that each of the pixels includes a third photoelectric conversion part interposed between the first photoelectric conversion part and the second photoelectric conversion part, appear to be obvious details of the imaging pixels taught by Katsuda.  Moreover, a third micro lens and its associated details can also be considered obvious, considered as an instance of mere duplication of parts (see MPEP 2144.04 VI. B. “Duplication of Parts”). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 6,483,429) in view of Katsuda. 
As to claim 20, Yasui teaches a moving object (FIG. 1) comprising: 
a ranging apparatus (col. 2, lines 3-5, distance detection system 200); and 
an alarm device configured to generate an alarm on the basis of a distance measurement result of the ranging apparatus (col. 2, lines 5-8). 
Yasui further teaches image pickup for distance determination using triangulation, with distance determination calculations done on a pixel basis (col. 1, lines 57-63; col. 2, lines 29-64), and therefore suggests that the ranging apparatus includes an image pickup part that includes an optical system and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device.  However, Yasui does not explicitly teach that the ranging apparatus includes an image pickup part that includes an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device, the aperture is provided with first and second aperture holes, and the pixels include first and second pixels having different incident angle sensitivity characteristics. 
Katsuda teaches a ranging apparatus (paragraphs [0011], [0012]) comprising: an image pickup part configured to include an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein (paragraphs [0055], [0100]); and a distance information acquisition part configured to acquire object distance information on the basis of an output signal of the image pickup device (paragraphs [0056], [0086]), wherein the aperture is provided with first and second aperture holes (FIG. 8, reference numbers Qa, Qb; paragraph [0103]), and the pixels include first and second pixels having different incident angle sensitivity characteristics (FIGS. 8, 14-16; paragraphs [0139]-[0152]), and therefore suggests that the ranging apparatus includes an image pickup part that includes an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device, the aperture is provided with first and second aperture holes, and the pixels include first and second pixels having different incident angle sensitivity characteristics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a moving object comprising: a ranging apparatus; an alarm device configured to generate an alarm on the basis of a distance measurement result of the ranging apparatus; and image pickup for distance determination using triangulation, with distance determination calculations done on a pixel basis as taught by Yasui, and including the ranging apparatus including an image pickup part that includes an optical system and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device as suggested by Yasui,  in combination with the ranging apparatus including an image pickup part that includes an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device, the aperture being provided with first and second aperture holes, and the pixels including first and second pixels having different incident angle sensitivity characteristics as suggested by Katsuda, since such combination merely combines prior art elements according to known methods to yield predictable results (MPEP 2143, Exemplary Rationale (A); moreover, at least Exemplary Rationales (B), (D), and (F) are also applicable as motivations to combine). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645